Citation Nr: 1614756	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.

3. Entitlement to service connection for a vision disorder, other than diabetic retinopathy, and to include glaucoma, claimed as due to Agent Orange exposure.

4. Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to Agent Orange exposure.

5. Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued in July 2007 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2013, the Board granted service connection for diabetic retinopathy of the left eye and denied service connection for diabetic retinopathy of the right eye.  The Board also remanded the remaining matters for further development.  

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA medical records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the April 2013 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The issues of entitlement to service connection for a skin disorder, a vision disorder (other than diabetic retinopathy), and for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, including PTSD, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter (for PTSD), advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. To the extent that the Veteran did not receive notice of the change to 38 C.F.R. § 3.304(f), as to the possibility for hostile military activity stressors, as will be explained below, the Veteran was not prejudiced by this failure as he does not have a diagnosis of PTSD to support his claim regardless of any notice failure.  Furthermore, the Veteran has already essentially reported his exposure to hostile military exposure, to include exposure to mortars, and the VA examiners considered such in respect to hostile military activity.  Therefore, the Board finds that the Veteran was not prejudiced by any such failure and that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, including assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records, as well as, post-service VA and private treatment records.  Also, per the March 2013 Board remand, the AOJ obtained Social Security Administration (SSA) records and provided secondary service connection notice in March 2013.  The Board notes that the Veteran indicated in May 2013 that he had previously received treatment at the VA medical center.  The AOJ had already obtained such records.  To the extent that the AOJ has not attempted to verify all the Veteran's stressors, such as his report of seeing a Vietnamese man castrated, in his January 2010 notice of disagreement, as will be explained herein, the Veteran does not have a diagnosis of PTSD, based on more than just a failure to have an adequate stressor, including a lack of PTSD symptoms.  He has also received consideration as to possible fear of hostile military activity.  There is no additional evidence supportive of his claim.  As such, the Board finds that the Veteran is not prejudiced by this failure and that VA has met its duty to assist in obtaining relevant records.

The AOJ also obtained requested VA examinations.   In November 2011 and March 2013, the AOJ obtained VA examinations for acquired psychiatric disorder.  The VA examiners provided specific findings referable to each alleged claim sufficient to for the Board to adjudicate such claims.  The Board finds that each VA examination and accompanying opinion is adequate to decide the respective issue as it was predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Acquired Psychiatric Disorder Claim

The Veteran contends that he developed PTSD due to service, including one time in basic training when he was marching and his drill sergeant yelled that someone could do better, smacked the Veteran on the back of the head, and after which the Veteran fell down.  He reported that the incident has never left his mind and still angers him.  (September 2009 stressor statement).   In an October 2009 VA medical record, the Veteran reported that he had served in Vietnam as a cook, but had been "in the field" quite a bit, though not in actual combat.  He reported traumatic events of "saw bodies lying around" and saw friends who had been shot.  He denied actually seeing these men being shot, rather he saw them when they came back to base.  He also stated that it was upsetting having friends who did not come back to base and that again reported that he was once hit in the head once during basic training.  In a December 2009 VA medical record, he reported a stressor of there being mortars in Vietnam.  In a January 2010 statement, the Veteran reported that he saw a Vietnamese man castrated.  During his March 2013 VA examination, he also reported a stressor of his base in Vietnam being under "attacks" without providing specific information.  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In the case of a psychosis, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.
  
The service treatment records do not document any complaints of, or treatment for, a psychiatric disorder.  In the May 1970 separation examination, the examiner found that the Veteran was psychiatrically normal.  In his report of medical history, the Veteran denied having frequent trouble sleeping, nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

Following his May 1970 separation from service, private and SSA medical records are negative as to any complaints of, or treatment for, psychiatric symptoms.

VA medical records include multiple negative PTSD screens, including in July 2005, May 2006, and March 2014.

In October 2009, the Veteran reported coming to a VA psychiatry clinic due to having financial problems, then reporting more general problems and wanting to speak to someone about PTSD.  The Veteran denied previous psychiatric history.  The examiner found that "[b]ased on his presentation today, vet does not meet criteria for PTSD."  The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified.   A December 2009 VA medical provider noted the Veteran's reports of Vietnam service, but found that the Veteran "possibly has an Anxiety...condition."  VA medical records document that the Veteran occasionally attended a group PTSD support group.

A November 2011 VA examiner found that the Veteran "does not meet the DSM-IV criteria for PTSD today."  The examiner found that the Veteran's claimed stressor is not adequate to support a diagnosis of PTSD.  He further noted that that the Veteran's reported symptoms were rare in frequency, mild in severity, and only lasted a few minutes.  The examiner diagnosed the Veteran with chronic anxiety disorder.  The examiner explained that the Veteran did not meet the diagnostic criteria for PTSD, under DSM-IV.  There were no behavioral, social changes, re-experiencing, heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity.  

In March 2013, the Veteran underwent another VA examination.  The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, under DSM-IV criteria.  The examiner found no persistent hyperarousal, avoidance of triggers behavior or recollections.  Rather, the examiner found that the Veteran had non-service related chronic anxiety disorder, not otherwise specified.  He opined that such disorder was related to personal and intrapsychic issues rather than to military service issues.  

A. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In this case, the Veteran has not met the first essential criterion for service connection for PTSD - a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

The VA, SSA and private medical records do not document a diagnosis of, or treatment for, PTSD.  Rather, there are multiple VA medical records and VA examinations specifically finding that the Veteran does not meet DSM-IV criteria for PTSD.  SSA and private medical records do not document any psychiatric treatment or diagnoses.

To the extent that the Veteran claims to have PTSD, the Board notes that while lay persons are competent to provide opinions on some medical issues, on the specific question of a DSM IV diagnosis of a psychiatric disorder, that question falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions

A threshold requirement for granting service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current diagnosis of PTSD, service connection for such a disorder is not warranted.  

B. Other Acquired Psychiatric Disorder

Although the Veteran does not have a diagnosis of PTSD, the Veteran does have a verified diagnosis of an anxiety disorder.  (November 2011 and March 2013 VA examinations).

However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence does not establish a nexus between a current acquired psychiatric disorder and service.  

The service treatment records do not document any complaints of, or treatment for, psychiatric symptoms, much less a diagnosis of a psychiatric disability.  

Following his May 1970 discharge from service, the record is silent as to any complaints of, or treatment for, a psychiatric disorder for several decades.  Indeed, the Veteran denied having a psychiatric treatment history in his October 2009 visit to a VA psychiatry clinic.  Private and SSA medical records are silent as to psychiatric treatment or diagnosis.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  

Furthermore, the March 2013 VA examiner opined that the Veteran's anxiety disorder was not related to service, but rather to personal and intrapsychic issues.  Similarly, thought the November 2011 VA examiner did not directly address the etiology of the Veteran's anxiety disorder, he found that the Veteran had no symptoms of behavioral, social changes, re-experiencing, or heightened physiological arousal due to service.  

As to the Veteran's statements regarding the chronicity of psychiatric symptoms since service, the Board finds that such statements are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present case, when the Veteran initially reported to a VA psychiatric clinic, he indicated that the reason he came was because he had financial problems.  Furthermore, the Veteran has been contradictory in his report of symptoms.  In his PTSD screens, the Veteran repeatedly denied symptoms such as being easily startled.  (July 2005, May 2006, and March 2014 VA PTSD screens).  However, in conjunction with the current claim, he has reported symptoms of increased startle response. (October 2009 VA medical record.  

The only other evidence in support of the Veteran's claim is his contention that he has had a psychiatric disorder since service.  Generally, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, on the specific question of the etiology of a psychiatric disorder, that question falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The most probative evidence of record does not support finding that the Veteran has an acquired psychiatric disorder that developed in service, within one year of his separation from service, or due to service.  Furthermore, the Veteran does not have a diagnosis of PTSD consistent with the DSM-IV.  For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Per the prior Board remand, the AOJ obtained VA examinations to address the claims for service connection for a skin disorder, peripheral neuropathy of the upper and lower extremities, and a vision disorder, other than diabetic retinopathy.  New, adequate medical opinions are necessary, as the opinions obtained in 2013 were inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

As to the vision disorder, other than diabetic retinopathy, claimed as from Agent Orange exposure, the August 2013 VA examiner did not address all diagnosed vision disorders - namely findings of cataract and conjunctivitis - pinguecula.  An addendum medical opinion is necessary to determine whether such disorders were caused by service, or caused of aggravated by diabetes mellitus.  

For peripheral neuropathy of the upper and lower extremities, claimed as due to Agent Orange exposure, the April 2013 VA examiner confusingly indicated that peripheral neuropathy developed around the year 2000, but then also found that it pre-existed service (which ended in May 1970).  Clarification is necessary as to when the examiner believes the disorder developed and if it did pre-exist service.  

Also, regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii)  and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e)  requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  As the examiner reported that the Veteran did not have transient peripheral neuropathy, the examiner should clarify whether the Veteran has early-onset peripheral neuropathy under the current 38 CFR 3.309(e).

For the skin disorders claim, the April 2013 VA examiner found dermatitis, or specifically stasis dermatitis, secondary to chronic venous insufficiency.  However, a September 2009 VA medical provider diagnosed bilateral xerosis of the feet and interdigital tinea.  The VA examiner also did not address the Veteran's skin ulcers.  The examiner should clarify whether the Veteran has such disorders due service or caused or aggravated by diabetes mellitus.  

The AOJ should obtain all unassociated VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After any unassociated medical records have been obtained, procure an addendum medical opinion from the April 2013 VA examiner for the skin disorder claim.  If the April 2013 VA examiner is unavailable, the AOJ should obtain an opinion from an appropriate medical professional.

The VA medical opinion provider shall note in the examination report that the claims folder and the REMAND have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the VA medical opinion provider selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have any skin disorder(s)?  If so, please note the diagnosed disorder(s).  

Please note consideration of prior findings, including the September 2009 VA medical provider diagnosis of bilateral xerosis of the feet and interdigital tinea and the April 2013 VA examination finding of dermatitis.  The examiner should also consider the Veteran's skin ulcers.

b)  Is it at least as likely as not that any current skin disorder(s) is related to the Veteran's active service?  The examiner should consider the Veteran's contention of (i) conceded Agent Orange exposure, (ii) his claim that he would break out in large bumps after service and that he had peeling hands and feet (March 2012 VA Form 9), and (iii) his claim that he periodically breaks out in blister like bumps.

c)  Is it at least as likely as not that the Veteran's (i) skin ulcers, or (ii) any other diagnosed skin disorder(s), was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected diabetes mellitus?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.   If the examiner finds that any skin disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, including the April 2013 VA examination.

3.  After any unassociated medical records have been obtained, procure an addendum medical opinion from the April 2013 VA examiner for peripheral neuropathy of both upper and lower extremities.  If the April 2013 VA examiner is unavailable, the AOJ should obtain an opinion from an appropriate medical professional.

The VA medical opinion provider shall note in the examination report that the claims folder and the REMAND have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the physician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have peripheral neuropathy of the right and/or left upper and/or lower extremity?  If so, please note the diagnosed disorder(s).  

b)  Is it at least as likely as not that ANY right and/or left upper and/or lower current peripheral neuropathy is related to the Veteran's active service?  The examiner should consider the Veteran's conceded Agent Orange exposure.  

The examiner should clarify, to the extent possible, WHEN the disorder developed, as the April 2013 VA examiner confusingly indicated that it developed around the year 2000, but then also found that it pre-existed service (which ended in May 1970).

c)  Is it at least as likely as not that the any currently diagnosed peripheral neuropathy could  be characterized as early-onset peripheral neuropathy associated with herbicide exposure, under the current 38 CFR 3.309(e) (further discussed in the narrative portion of this REMAND)?

d)  For EACH currently diagnosed peripheral neuropathy of an extremity, is it at least as likely as not such was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected diabetes mellitus?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any extremity peripheral neuropathy was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

A complete explanation for EACH opinion expressed should be provided.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, including the April 2013 VA examination.

4.  After any unassociated medical records have been obtained, procure an addendum medical opinion from the August 2013 VA examiner for the vision disorder claim.  If the August 2013 VA examiner is unavailable, the AOJ should obtain an opinion from an appropriate medical professional.

The VA medical opinion provider shall note in the examination report that the claims folder and the REMAND have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the physician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have any vision disorder(s), other than diabetic retinopathy?  If so, please note the diagnosed disorder(s).  

Please note consideration of prior findings, including the April 2013 VA examiner findings of (i) normal tension glaucoma, (ii) cataract and (iii) conjunctivitis - pinguecula.

b)  Is it at least as likely as not that any diagnosed vision disorder, other than diabetic retinopathy, is related to the Veteran's active service?  The examiner should consider the Veteran's conceded Agent Orange exposure.  

c)  For EACH currently diagnosed vision disorder, other than diabetic retinopathy, is it at least as likely as not such was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected diabetes mellitus?    The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.    If the examiner finds that any vision disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, including the August 2013 VA examination.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


